_AO 187 (Rev. 7/87) Exhibit and Witness List


                                                  UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                     TENNESSEE


                                      USA
                                                                                                                  EXHIBIT AND WITNESS LIST
                          V.
               ERIKA L. LAWSON                                                                                         Case Number: 2:18-CR-145-2

 PRESIDING JUDGE                                                       PLAINTIFF’S ATTORNEY                                   DEFENDANT’S ATTORNEY
                  CLIFTON CORKER                                                      ROBERT REEVES                                       JERRY LAUGHLIN
               TRIAL DATE (S)                                          COURT REPORTER                                         COURTROOM DEPUTY
                  NOVEMBER 13, 2018                                                              DCR                                       KIM OTTINGER
 PLF.      DEF.         DATE
 NO.       NO.         OFFERED          MARKED        ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES

                     11/13/18
              W                                                       TERESA BYRD
              W                                                       ERIKA LAWSON
      1                                     X              X          TESTIMONY OF DEFENDANT-REDACTED




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages

          Case 2:18-cr-00145-PLR-MCLC Document 18 Filed 11/13/18 Page 1 of 1 PageID #: 32
